DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9-12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (U.S. PGPub 2017/0117330) in view of Yan (U.S. PGPub 2020/0176516). 
Regarding claim 1, Jiang teaches a display device ([0003]) comprising: a luminescence element layer (Fig. 2, 15, [0029]-[0030]), and a light control layer on the luminescence element layer, wherein the light control layer comprises a first light control part comprising a first luminescence material to emit a second color light in a shorter wavelength range than a first color light, a second region to transmit the first color light, and a third light control part comprising a second luminescence material to emit a third color light in a longer wavelength range than the first color light, and the first to third light control parts are spaced apart from each other in a plan view (Fig. 2, first light control part 21, third light control part 22, [0033], [0035]). 
Jiang does not explicitly teach wherein the light control layer comprises a second light control part to transmit the first color light. 
Yan teaches wherein a light control layer formed over a luminescence element comprises first and third light control parts comprising first and second luminescence materials, and a second light control part which transmits the light emitted by the luminescence element (Figs. 1, 5; second light control part 41, light modulation unit, [0043]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the tie of the effective filing date to combine the teachings of Yan with Jiang such that the light control layer comprises a second light control part to transmit the first color light for the purpose of providing a scattering layer which improves the viewing angle (Yan, [0039], [0043]).
Regarding claim 2, Jiang teaches wherein the first color light is green light having a center wavelength of 500 nm to 580 nm, the second color light is blue light having a center wavelength of 420 nm to 480 nm, and the third color light is red light having a central wavelength of 600 nm to 670 nm ([0033], [0039]).
Regarding claim 3, Jiang teaches wherein the first light control part further comprises a luminescence auxiliary material ([0040], sensitizer).
Regarding claim 4, Jiang teaches wherein the luminescence auxiliary material is to absorb the first color light, to be excited, and to transfer energy to the first luminescence material ([0040]; this is the mechanism by which up-conversion with a sensitizer and activator functions). 
Regarding claim 9, the combination of Jiang and Yan teaches wherein the first luminescence material is a quantum dot (Yan, [0041]-[0043]). Examiner notes that Yan teaches down-conversion rather than up-conversion because it is easier, however, Yan explicitly states the emitted light color may be any of blue, green, or red, and the second and third converted light colors are a different color ([0042]); further, Jiang teaches wherein a device with green light emission has a longer service life ([0034]).  It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Jiang and Yan because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143(I)A.
Regarding claim 10, the combination of Jiang and Yan teaches wherein the second luminescence material is a quantum dot (Yan, [0041]-[0043]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Jiang and Yan because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143(I)A.
Regarding claim 11, the combination of Jiang and Yan teaches a color filter on the light control layer, wherein the color filter layer comprises a first color filter overlapping the first light control part to transmit the second color light, a second color filter overlapping the second light control part to transmit the first color light, and a third color filter overlapping the third light control part to transmit the third color light (Yan, Fig. 7, 61, 62, 63, [0048]-[0051]). It would have been obvious for a person having ordinary skill in the art to further combine the teachings of Jiang and Yan for the purpose of increasing the color purity of the device and reducing interference of external light (Yan, [0049], [0051]). Examiner notes that Jiang teaches a device “without using a color filter” ([0003]), however, the color filter Jiang discusses is specifically one which converts emitted white light into red, green, and blue light via filtering  and is to be avoided due to low light transmittance ([0002]-[0003], [0033]); as detailed above, the structure and function of the color filter of Yan is not similar to the color filter of Jiang and does not provide the same disadvantages. 
Regarding claim 12, the combination of Jiang and Yan teaches wherein the luminescence element comprises a first electrode, a second electrode, and at least one emission part between the first electrode and the second electrode (Jiang, [0029]; Yan, [0037]), wherein the at least one emission part comprises a hole transport region, an emission layer on the hole transport region, and an electron transport region on the emission layer (Yan, [0037]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Jiang and Yan because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143(I)A.
Regarding claim 16, Jiang teaches a display device comprising a display panel ([0003]) comprising a display area in which a blue emission area, a green emission area, and a red emission area are defined, (Fig. 2), wherein the display area comprises: a luminescence element layer to emit green light (Fig. 2, 15, [0029]-[0030]), and a light control layer on the luminescence element layer, wherein the light control layer comprises a first light control part overlapping the blue emission area to absorb the green light and emit blue light, a light control region overlapping the green emission area to transmit the green light; and a third light control part overlapping the red emission area to absorb the green light and emit red light (Fig. 2, first light control part 21, third light control part 22, [0033], [0035]). 
Jiang does not explicitly teach the display panel comprises a non-display area adjacent to the display area and wherein the light control layer comprises a second light control part overlapping the green emission area to transmit the green color light. 
Yan teaches wherein a light control layer formed over a luminescence element comprises first and third light control parts comprising first and second luminescence materials, and a second light control part which transmits the light emitted by the luminescence element (Figs. 1, 5; second light control part 41, light modulation unit, [0043]). 
Examiner takes official notice that a standard display panel comprising a pixel array and driving substrate (Jiang, [0047]; Yan, [0037]) comprises a non-display area adjacent to the display area for placing the panel drivers. 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Yan with Jiang such that the display panel comprises a non-display area adjacent to the display area and the light control layer comprises a second light control part to transmit the first color light for the purpose of providing a scattering layer which improves the viewing angle (Yan, [0039], [0043]).

Regarding claim 18, Jiang teaches a display device ([0003]) comprising a luminescence element layer comprising a plurality of luminescence elements (Fig. 2, 101-103, [0029]; and a light control layer on the luminescence element layer ([0030], conversion layer); wherein each of the luminescence elements comprises a first electrode, a second electrode on the first electrode, and at least one emission part  between the first electrode and the second electrode, wherein the emission part emits green light ([0029]); wherein the light control layer comprises a first light control part to absorb the green light and emit blue light, a light control region to transmit the green light; and a third light control part to absorb the green light and emit red light (Fig. 2, first light control part 21, third light control part 22, [0033], [0035]). 
Jiang does not explicitly teach wherein the emission part comprises a hole transport region, an emission layer on the hole transport region, and an electron transport region on the emission layer; and wherein the light control layer comprises a second light control part to transmit the first color light.
Yan teaches wherein a luminescence element comprises a first electrode, a second electrode, and at least one emission part between the first electrode and the second electrode, wherein the at least one emission part comprises a hole transport region, an emission layer on the hole transport region, and an electron transport region on the emission layer (Yan, [0037]); and a light control layer formed over the luminescence element comprising first and third light control parts comprising first and second luminescence materials, and a second light control part which transmits the light emitted by the luminescence element (Figs. 1, 5; second light control part 41, light modulation unit, [0043]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Yan with Jiang such that the light control layer comprises a second light control part to transmit the first color light for the purpose of providing a scattering layer which improves the viewing angle (Yan, [0039], [0043]) and such that the emission part comprises a hole transport region, an emission layer on the hole transport region, and an electron transport region on the emission layer; and wherein the light control layer comprises a second light control part to transmit the first color light because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143(I)A.
Claims 5-8, 17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (U.S. PGPub 2017/0117330) in view of Yan (U.S. PGPub 2020/0176516) and (Gray, Victor & Küçüköz, Betül & Edhborg, Fredrik & Abrahamsson, Maria & Moth-Poulsen, Kasper & Albinsson, Bo. (2018). Singlet and Triplet Energy Transfer Dynamics in Self-Assembled Axial Porphyrin-Anthracene Complexes: Towards Supra-molecular Structures for Photon Upconversion. Physical Chemistry Chemical Physics. 20. 10.1039/C8CP00884A.)
Regarding claim 5, Jiang and Yan do not explicitly teach wherein a first lowest triplet energy level of the first luminescence material is greater than 1.2 eV and less than a second lowest triplet energy level of the luminescence auxiliary material, and the second lowest triplet energy level is 2.5 eV or less.
	Gray teaches an up-conversion material which absorbs green light and emits blue light, comprising a luminescence material and auxiliary material (Abstract, Fig. 1; anthracene ligands correspond to the luminescence and the porphyrin corresponds to the auxiliary material); where a first lowest triplet energy level of the first luminescence material is greater than 1.2 eV and less than a second lowest triplet energy level of the luminescence auxiliary material, and the second lowest triplet energy level is 2.5 eV or less (Section 1.3, the lowest triplet energy level of the first luminescence material is 1.77 eV, the lowest triplet energy level of the auxiliary material is 1.90 eV). 
	Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Gray with Jiang and Yin such that a first lowest triplet energy level of the first luminescence material is greater than 1.2 eV and less than a second lowest triplet energy level of the luminescence auxiliary material, and the second lowest triplet energy level is 2.5 eV or less for the purpose of providing efficient materials for up-converting the green light to blue light (Gray, Abstract; Jiang, [0040]). 
	Regarding claim 6, the combination of Jiang, Yin, and Gray teaches wherein a lowest singlet energy level of the first luminescence material is 2.5 eV to 3.1 eV (Gray, Section 1.4, anthracene ligand has singlet-triplet split of 1.3-1.4 eV, corresponding to a lowest singlet energy level of 3.07-3.17; In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05; further see Fig. 7, showing the lowest singlet energy level at approximately 3.1 eV). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Jiang, Yin, and Gray for the reasons set forth in the rejection of claim 5. 
Regarding claim 7, the combination of Jiang, Yin, and Gray teaches wherein the first luminescence material is a fluorescence material, and the luminescence auxiliary material is a phosphorescence material or a thermally activated delayed fluorescence material (Sections 1.3-1.4). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Jiang, Yin, and Gray for the reasons set forth in the rejection of claim 5.
Regarding claim 8, the combination of Jiang, Yin, and Gray teaches wherein wherein the first luminescence material is an anthracene derivative and the luminescence auxiliary material is a porphyrin-metal complex (Section 1.1, Fig. 1). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Jiang, Yin, and Gray for the reasons set forth in the rejection of claim 5.
Regarding claim 17, Jiang teaches wherein the first light control part comprises a first luminescence material and a luminescence auxiliary material ([0040], activator and sensitizer). Jiang and Yan do not explicitly teach wherein a first lowest triplet energy level of the first luminescence material is greater than 1.2 eV and less than a second lowest triplet energy level of the luminescence auxiliary material, and the second lowest triplet energy level is 2.5 eV or less.
	Gray teaches an up-conversion material which absorbs green light and emits blue light, comprising a luminescence material and auxiliary material (Abstract, Fig. 1; anthracene ligands correspond to the luminescence and the porphyrin corresponds to the auxiliary material); where a first lowest triplet energy level of the first luminescence material is greater than 1.2 eV and less than a second lowest triplet energy level of the luminescence auxiliary material, and the second lowest triplet energy level is 2.5 eV or less (Section 1.3, the lowest triplet energy level of the first luminescence material is 1.77 eV, the lowest triplet energy level of the auxiliary material is 1.90 eV). 
	Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Gray with Jiang and Yin such that a first lowest triplet energy level of the first luminescence material is greater than 1.2 eV and less than a second lowest triplet energy level of the luminescence auxiliary material, and the second lowest triplet energy level is 2.5 eV or less for the purpose of providing efficient materials for up-converting the green light to blue light (Gray, Abstract; Jiang, [0040]). 
Regarding claim 20, Jiang teaches wherein the first light control part comprises a first luminescence material and a luminescence auxiliary material ([0040], activator and sensitizer). Jiang and Yan do not explicitly teach wherein a first lowest triplet energy level of the first luminescence material is greater than 1.2 eV and less than a second lowest triplet energy level of the luminescence auxiliary material, and the second lowest triplet energy level is 2.5 eV or less.
	Gray teaches an up-conversion material which absorbs green light and emits blue light, comprising a luminescence material and auxiliary material (Abstract, Fig. 1; anthracene ligands correspond to the luminescence and the porphyrin corresponds to the auxiliary material); where a first lowest triplet energy level of the first luminescence material is greater than 1.2 eV and less than a second lowest triplet energy level of the luminescence auxiliary material, and the second lowest triplet energy level is 2.5 eV or less (Section 1.3, the lowest triplet energy level of the first luminescence material is 1.77 eV, the lowest triplet energy level of the auxiliary material is 1.90 eV). 
	Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Gray with Jiang and Yin such that a first lowest triplet energy level of the first luminescence material is greater than 1.2 eV and less than a second lowest triplet energy level of the luminescence auxiliary material, and the second lowest triplet energy level is 2.5 eV or less for the purpose of providing efficient materials for up-converting the green light to blue light (Gray, Abstract; Jiang, [0040]). 
	Regarding claim 21, the combination of Jiang, Yin, and Gray teaches wherein the first luminescence material is represented by Formula 1 (Gray, Fig. 1, ligands 1-7). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Jiang, Yin, and Gray for the reasons set forth in the rejection of claim 20.
Claims 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (U.S. PGPub 2017/0117330) in view of Yan (U.S. PGPub 2020/0176516) and further in view of Lee (U.S. PGPub 2015/0155519).
Regarding claim 13, the combination of Jiang and Yan does not explicitly teach wherein the emission layer comprises a host and a dopant, and the dopant comprises at least one selected from a phosphorescence dopant, a fluorescence dopant, and a thermally activated delayed fluorescence dopant.
Lee teaches wherein an emission layer comprises a host and a dopant, and the dopant comprises a phosphorescence dopant or a fluorescence dopant ([0148]).
	Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lee with Jiang and Yin such that the emission layer comprises a host and a dopant, and the dopant comprises at least one selected from a phosphorescence dopant, a fluorescence dopant, and a thermally activated delayed fluorescence dopant for the purpose of implementing the emission layer of Jiang ([0029]). 
Regarding claim 14, the combination of Jiang and Yan does not explicitly teach wherein the emission layer is to emit phosphorescent light.
Lee teaches wherein the emission layer is to emit phosphorescent light ([0114]).
	Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lee with Jiang and Yin such that the emission layer is to emit phosphorescent light for the purpose of implementing the emission layer of Jiang ([0029]). 
Regarding claim 15, the combination of Jiang and Yan does not explicitly teach wherein the at least one emission part comprises a plurality of emission parts sequentially stacked and the luminescence element further comprises a charge generation layer between the plurality of emission parts.
Lee teaches a luminescence element comprising least one emission part comprising a plurality of emission parts sequentially stacked, and the luminescence element further comprises a charge generation layer between the plurality of emission parts (Fig. 3, [0067], [0069], [0071], [0082]-[0083]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lee with Jiang and Yin such that the at least one emission part comprises a plurality of emission parts sequentially stacked, and the luminescence element further comprises a charge generation layer between the plurality of emission parts for the purpose of providing a micro cavity to improve efficiency, luminance, service life, and viewing angle (Lee, [0110]-[0111], [0020]-[0023])).
Regarding claim 19, the combination of Jiang and Yan does not explicitly teach wherein the luminescence element layer comprises a first emission part, a second emission part on the first emission part, and a charge generation layer between the first emission part and the second emission part.
Lee teaches a luminescence element layer comprising a first emission part, a second emission part on the first emission part, and a charge generation layer between the first emission part and the second emission part (Fig. 3, [0067], [0069], [0071], [0082]-[0083]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lee with Jiang and Yin such that a luminescence element layer comprising a first emission part, a second emission part on the first emission part, and a charge generation layer between the first emission part and the second emission part for the purpose of providing a micro cavity to improve efficiency, luminance, service life, and viewing angle (Lee, [0110]-[0111], [0020]-[0023])).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALIA SABUR/Primary Examiner, Art Unit 2812